Citation Nr: 1627959	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Army from January 1954 to December 1956. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 determination letter by the Department of Veterans Affairs, Regional Office located in San Diego, California (RO), which denied the benefit sought on appeal.  The matter was previously remanded by the Board in August 2012 for the issuance of a statement of the case (SOC), and then again, in November 2015, in order to provide the Veteran with hearing before a member of the Board. 

In May 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The issues of whether new and material evidence has been received to reopen claims of service connection for a back disability, diabetes mellitus, frostbite of the hands and feet, degenerative arthritis of the knees, a prostate disorder, and a right eye disorder have been raised by the record in a November 2013 statement, and the issues of entitlement to service connection for chronic kidney failure, chronic heart failure, chronic obstructive pulmonary disorder, renal insufficiency, CVA, hypertension, chronic pain, dizziness, atrial fibrillation, neurogenic bladder, chronic urinary tract infections, hyperkalemia, and automatic cardiac defibrillation have been raised by the record in an April 2016 statement.  None of these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has only been awarded nonservice-connected pension, and he does not have any service-connected disability to support a claim for TDIU.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38C.F.R. § 4.16(a), (b)(2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

As the law is dispositive on the Veteran's claim for entitlement to a TDIU addressed herein, the duties to notify and assist are not applicable.  See Sabonis v. Brown, 6 Vet. App. 426 (1994), Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542   (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143   (2001). 

Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Generally, a TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a). Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation and Pension Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a TDIU rating, nonservice-connected disabilities and advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran contends that he is entitled to a TDIU because he is precluded from securing or maintaining substantially gainful employment as a result of service-connected disability.  However, service connection is not in effect for any disabilities.  He has only been awarded nonservice-connected pension.  Although the Veteran has filed claims for service connection for various medical conditions, those claims have not yet been adjudicated by the RO, and are not before the Board at this time. 

The Board observes that the threshold requirement for a TDIU is that service connection is in effect for a disability.  Service connection is not in effect for any disability.  Thus, the Veteran's TDIU claim is precluded as a matter of law.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.  Accordingly, the claim is denied.



ORDER

Entitlement to a TDIU is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


